Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered March 8, 1989, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant’s only argument on appeal is that the 216 to 7-year prison sentence she received upon the revocation of her probation was harsh and excessive. Given defendant’s admit*319ted failure to comply with the terms of her probation, including the failure to make scheduled restitution payments or to cooperate in an alcohol treatment program, and her termination from employment for embezzlement while on probation, we find no reason to disturb the sentence imposed by County Court (see, People v Moore, 168 AD2d 739).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.